Citation Nr: 1811720	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  08-17 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right eye cataract.

2. Entitlement to an initial rating in excess of 30 percent disabling prior to June 11, 2014, for service-connected major depression with alcohol use disorder.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 11, 2014.


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1978. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO) in May 2007 and in September 2014. In October 2015, the Board remanded these matters for further development.

The Veteran testified at May 2015 and August 2017 Board hearings before two of the undersigned Veterans Law Judges (VLJs); transcripts of both hearings are in the record. Because more than one VLJ participated in the adjudication of these issues, a panel of three VLJs is required to adjudicate the claim. 38 U.S.C. § 7102(a) (2012). Accordingly, a third VLJ has been assigned to participate in a panel decision in this case. In December 2017, the Veteran was offered the opportunity to testify at another hearing before the third VLJ in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011). The Veteran did not respond to that letter. Accordingly, the Board finds that the Veteran has waived his right to a third hearing and will proceed with adjudication. 

In September 2014, the Veteran was granted a 100 percent disability rating for his major depression, effective June 11, 2014. Because the Veteran may not receive a rating in excess of 100 percent, an increased rating for major depression from June 11, 2014 is moot. Similarly, the TDIU claim from that date is moot as well because such a claim would provide no additional benefit to the Veteran. See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU post-July 1989 moot where 100 percent schedular rating was awarded in July 1989). Consequently, both claims have been characterized to reflect that the relevant appeal period is prior to June 11, 2014.

The issues of entitlement to increased ratings for his facial scars and left eye posttraumatic aphakia, and entitlement to special monthly compensation (SMC) based on the need for aid and attendance and based on loss of use will be adjudicated in a separate Board decision, because those issues do not require a panel of VLJs due to the Veteran testifying about those issues in only one Board hearing.

The issues of entitlement to an increased rating for depression and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDING OF FACT

During his August 2017 Board hearing, the Veteran withdrew his appeal involving his claim to reopen service connection for a right eye cataract.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider the Veteran's claim to reopen service connection for a right eye cataract. 38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary. 38 U.S.C. § 7104. Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 C.F.R. § 20.202. The withdrawal of an appeal must be either in writing or on the record at a hearing. 38 C.F.R. § 20.204. Withdrawal can be by the Veteran or by his representative. Id. 

On the record during his August 2017 hearing, the Veteran withdrew his claims to reopen service connection for a right eye cataract. Accordingly, the Board finds that there remain no allegations of errors of fact or law for appellate consideration with respect to that issue. Accordingly, because the Board has no further jurisdiction to review an appeal on this matter, it is dismissed.


ORDER

The appeal seeking to reopen the Veteran's claim of service connection for a right eye cataract is dismissed.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

Following the Board's October 2015 remand, a supplemental statement of the case (SSOC) readjudicating the Veteran's major depression claim was not issued. New and material evidence, specifically VA treatment records, has since been associated with the file. A waiver for this evidence has not been submitted by the Veteran or his representative and, unfortunately, a presumed waiver pursuant to 38 U.S.C. § 7105(e)(1) does not apply because the VA treatment records were generated by VA (rather than submitted by the Veteran). As a result, remand is necessary so the AOJ can issue a supplemental statement of the case (SSOC) considering all the relevant evidence of record associated with the file. See 38 C.F.R. § 20.1304(c).

TDIU is inextricably intertwined with the Veteran's major depression claim. Consequently, a decision for this claim must be deferred.

Accordingly, the case is REMANDED for the following action:

The AOJ should review the record and re-adjudicate the claims, considering all evidence of record. If they remain denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).



_____________________________
P. M. DILORENZO 
Veterans Law Judge
Board of Veterans' Appeals
_____________________________ VICTORIA MOSHIASHWILI 
Veterans Law Judge 
Board of Veterans' Appeals



_____________________________
E. I. VELEZ 
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


